            Case 1:20-cv-00888-SGC Document 1 Filed 06/23/20 Page 1 of 5                             FILED
                                                                                            2020 Jun-23 PM 03:09
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION


DEREK PHILLIPS,                             )
                                            )
               PLAINTIFF,                   )
                                            )
v.                                          )       CIVIL ACTION NO.:
                                            )       ___________________
VIRGINIA TRANSPORTATION                     )
CORPORATION,                                )
                                            )
               DEFENDANT.                   )


                                        COMPLAINT

       COMES NOW, Derek Phillips, the Plaintiff in the above-styled action, by and through his

undersigned counsel, and hereby files this Complaint against Virginia Transportation Corporation,

and alleges as follows:

                                           PARTIES

       1.      Defendant Virginia Transportation Corporation (hereinafter “Defendant”) is a

foreign corporation doing business in the State of Alabama and was doing business in Talladega

County, Alabama at all times pertinent to this Complaint. Defendant is domiciled in Rhode Island,

with its principal place of business located at 141 James P. Murphy Industrial Highway, West

Warwick, Rhode Island 02893. Defendant is a citizen of Rhode Island.

       2.      Derek Phillips (hereinafter “Plaintiff”) is over the age of 19 and is domiciled in

Talladega County, Alabama. Plaintiff is a citizen of Alabama.
             Case 1:20-cv-00888-SGC Document 1 Filed 06/23/20 Page 2 of 5



                                 JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this action in accordance with 28 U.S.C. § 1332(a)

because the Plaintiff is domiciled in the State of Alabama and a citizen of the State of Alabama,

the Defendant is domiciled in the State of Rhode Island and is a citizen of the State of Rhode

Island, and the amount in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs.

        4.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(e), in that a

substantial part of the events or omissions giving rise to the claims occurred in the Northern District

of Alabama.

                                   FACTUAL BACKGROUND

        5.      The Plaintiff began working for Defendant on or around April 19, 2017.

        6.      The Plaintiff’s position was a “shuttle driver” on what was called the “Talladega

Road Train”.

        7.      His trucking routes consisted of three trips a day, each no more than twenty miles

long.

        8.      In September of 2019, the Plaintiff tore his rotator cuff in his left shoulder while

working for the Defendant.

        9.      Plaintiff reported the injury to his employer, the Defendant, and made a claim for

workers compensation benefits from the Defendant.

        10.     On October 14, 2019, the Plaintiff had surgery to repair his torn left rotator cuff.

        11.     The Plaintiff was cleared by his workers compensation doctors to return to work in

full on January 6, 2020.



                                                  2
           Case 1:20-cv-00888-SGC Document 1 Filed 06/23/20 Page 3 of 5



        12.     On January 6, 2020, the Plaintiff contacted his supervisor, Mike Renfrow, to inform

him that he was willing and able to return to work.

        13.     Renfrow instructed the Plaintiff to contact the Defendant’s Human Resources office

for further instruction.

        14.     The Plaintiff contacted Brianna Beausoleil who informed him that his position as a

shuttle driver was no longer available as they had filled the position in his absence.

        15.     The Defendant refused to allow the Plaintiff to return to work in the same or a

similar role.

        16.     The Defendant offered the Plaintiff another position with the company, however

the position required the Plaintiff to travel for twelve days straight and return home for one day.

        17.     The new position the Defendant offered Plaintiff was not comparable or similar to

the role Plaintiff previously held with the Defendant.

        18.     The Defendant forced the Plaintiff to take a job that he could not physically

complete, or the Plaintiff would be terminated.

        19.     This action by the Defendant amounted to a constructive termination and a

retaliatory discharge.

        20.     The Defendant has constructively terminated other employees similarly situated to

the Plaintiff by filling their position and offering them a position that was unreasonable and

impossible to fulfill.

        21.     The Defendant constructively terminated the Plaintiff for the sole reason that the

Plaintiff instituted and maintained a claim with against the Defendant to receive worker’s

compensation benefits.




                                                  3
           Case 1:20-cv-00888-SGC Document 1 Filed 06/23/20 Page 4 of 5



        22.       As a result of the Defendants Retaliatory Discharge, the Plaintiff was unemployed

for two weeks and was forced to accept a position at another trucking company making half of

what he was making prior to his termination.

                                        CAUSES OF ACTION
                                               COUNT I
                                   RETALIATORY DISCHARGE
        23.       Plaintiff incorporates by reference paragraphs 5-22 as if fully stated herein and as

material to this allegation

        24.       The Plaintiff became an employee of the Defendant on April 19, 2017.

        25.       The Plaintiff was an employee of the Defendant when he sustained his shoulder

injury in or around September of 2019.

        26.       After the Plaintiff sustained his shoulder injury while working for the Defendant,

he brought a claim for worker’s compensation benefits against the Defendant.

        27.       On January 6, 2020, the Defendant refused to allow the Plaintiff to return to his job,

or to a similarly situated job, after the Plaintiff presented documents showing he was able to return

to his old job.

        28.       The Defendant offered an alternative position to the Plaintiff that was unreasonable

and unrealistic for the Plaintiff to hold.

        29.       On or about January 6, 2020, the Defendant discharged the Plaintiff in retaliation

for the Plaintiff’s rights under the Workers Compensation Act of Alabama, Ala. Code § 25-5-1

(1975), et seq.

        30.       This termination by the Defendant is in violation of § 25-5-11.1, Ala. Code (1975).

        31.       As a proximate result of this retaliatory discharge, the Plaintiff has been caused to

suffer damage.

                                                    4
          Case 1:20-cv-00888-SGC Document 1 Filed 06/23/20 Page 5 of 5



                                     RELIEF DEMANDED

       WHEREFORE, PREMISES CONSIDERED, as the proximate cause of the foregoing

wrongful acts and willful violations of the law, Plaintiff seeks an award of the following relief:

               A.      Compensatory damages and punitive damages in a sum as the trier of fact
                       shall award based upon the wrongdoings alleged in this complaint;

               B.      Award attorney fees, costs, and expenses incurred in connection with the
                       litigation of this matter; and

               C.      Any such further, different or additional relief to which Plaintiffs may be
                       entitled to in the premises.


                                              RESPECTFULLY SUBMITTED,

                                              /s/ Evan D. Pantazis
                                              D. G. Pantazis, Jr.
                                              Evan D. Pantazis

                                              Counsel for Plaintiff

OF COUNSEL:
WIGGINS CHILDS PANTAZIS
FISHER GOLDFARB LLC
The Kress Building
301 Nineteenth Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0538
Email: dgpjr@wigginschilds.com
       edp@wigginschilds.com

                                        JURY DEMAND

       Plaintiff demands a trial by struck jury on all issues in this cause.

                                              /s/ Evan D. Pantazis
                                              Of Counsel


SERVE DEFENDANT BY CERTIFIED MAIL AT:
Virginia Transportation Corporation
141 James P. Murphy Industrial Highway
West Warwick, Rhode Island 02893

                                                  5
